Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Manolakos et al. for the "POSITIONING REFERENCE SIGNAL TRANSMISSION WITH CONTROLLED TRANSMISSION POWER AND BANDWIDTH" filed 05/28/2021 has been examined.  This application is a division of 16/438,169, filed 06/11/2019, now U.S. Patent #11,032,044 and claims foreign priority to 20180100296, filed 06/29/2018 in Greece.  Claims 1-24 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/438,169 noted on page 1, paragraph [0001] need to be updated.  This application is now US Patent#11,032,044.  Appropriate correction is required.
	Claim Objections
4.       Claims 7-8, 12 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.        Claims 13-18, use(s) the word "means" or a generic placeholder as a substitute for "means." It is unclear whether these words convey function or structure. A limitation construed under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by the word(s) preceding "means," it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See Exparte Klumb, 159 USPQ 694 (Bd. App. 1967).

The claim limitation "means for comparing", “means for setting”, “means for transmitting” are the means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Specifically, the aforementioned means are referred to switch and it could be a software program and is insufficient disclosure of the corresponding physical structure. 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and 2181.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.	 Claims 1, 6, 7, 12, 13, 18, 19, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dai et al. (US#8,654,727) in view of Blankenship et al. (US#10,602,473).  
Regarding claims 7, 12, the references disclose a method for transmitting/receiving Reference Signals (RS) between UE and BS in wireless communication system, according to the essential features of the claim.  Dai et al. (US#8,654,727) discloses an apparatus, comprising: a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver (see Fig. 8 for the structure of the system), the at least one processor configured to: compare a bandwidth parameter value of RS to be transmitted to a user equipment (UE) to a bandwidth parameter threshold (see Fig. 6; Col. 5, lines 58-67 & claim 10:  The PRS bandwidth is compared to the PDSCH bandwidth); setting a range of power values for the RS to a first/second subset of power values in response to a determination that the bandwidth parameter value is greater/less than the bandwidth parameter threshold (Fig. 6; Col. 5, lines 58-67 & claim 10: If the PRS bandwidth is the same/different as/from the PDSCH bandwidth then the power of PRS is set to be consistent with/6 times the power of PDSCH); and transmit, via the at least one transceiver, the RS to the UE in accordance with the bandwidth parameter value and a second power parameter value selected from the set range of power values, or providing the bandwidth parameter value and the second power parameter value to a base station (see Fig. 6; step 602; Col. 10, lines 7-57); and the base station configured to transmit the RS to the UE; or a network node configured to provide the base station with the bandwidth parameter value and the second power parameter value (see Fig. 7, step 703; Col. 11, lines 8-15).
However, Dai et al. references does not disclose expressly wherein when to set different power ranges for the Positioning Reference Signal (PRS).  In the same field of endeavor, Blankenship et al. (US#10,602,473) teaches in Fig. 6 a block diagram illustrated PRS locations in subsequent subframes of a transmission scheme, in which transmitting at higher power values when the PRS bandwidth is a narrowband and at normal power values when the PRS bandwidth is a wideband (Col. 13, line 52- Col. 14, line 21) which is clearly an alternative solution.  Furthermore, since a narrowband and a wideband are distinguished based on the number of allocated resource blocks (Fig. 5; Col. 3, lines 20-67), it is an obvious implementation issue to determine whether the PRS occupies a narrowband/wideband based on a threshold.
Regarding claims 1, 6, they are method claims corresponding to the apparatus claims 7, 12 examined above. Therefore, claims 1, 6 are analyzed and rejected as previously discussed with respect to claims 7, 12 above. 
Regarding claims 13, 18, they are means claims corresponding to the apparatus and system claims 7, 12 examined above. Therefore, claims 13, 18 are analyzed and rejected as previously discussed with respect to claims 7, 12 above. 
Regarding claims 19, 24, these claims differ from claims Dai et al. (US#8,654,727) in view of Blankenship et al. (US#10,602,473) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claims 7, 12 above.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Dai et al. (US#8,654,727) in view of Blankenship et al. (US#10,602,473) for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing Reference Signals (RS) between UE and BS in wireless communication system, and easy to maintenance, upgrade.
One skilled in the art would have recognized the need for effectively and efficiently facilitate transmitting/receiving RSs between UE and BS in wireless communication system, and would have applied Blankenship’s transmission of resource blocks (N) allocated to transmit positioning reference signals (PRS) into Dai’s performing PRS of wireless communication devices.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Blankenship’s facilitated positioning of wireless communication devices into Dai's method and system for transmitting PRS with the motivation being to provide a method and apparatus for positioning reference signal (PRS) transmission with controlled transmission power and bandwidth.
Allowable Subject Matter
10.	Claims 2, 4, 8, 10, 14, 16, 20, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3, 5, 9, 11, 15, 17, 21, 23 depend on the objected claims above.
11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the setting of the range of power values comprises: setting a first maximum power value in response to the determination that the bandwidth parameter value is greater than the bandwidth parameter threshold; and setting a second maximum power value in response to the determination that the
bandwidth parameter value is less than the bandwidth parameter threshold; wherein the bandwidth parameter threshold is equal to one or more of: a bandwidth parameter threshold indication provided in association with a higher layer positioning protocol; an active bandwidth part (BWP) associated with the UE; and a maximum bandwidth associated with the UE, as determined based on a UE capability report, as specifically recited in the claims.  
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Manolakos et al. (US#11,032,044) is cited to show the PRS transmission with controlled transmission power and bandwidth.
The Xu et al. (US#11,296,845) is cited to show the RS design for beam management in non-terrestrial networks in 5G systems.
The Wang et al. (US#10,736,113) is cited to show the positioning signal techniques for narrowband devices.
The Edge et al. (US#10,736,074) is cited to show the systems and methods to facilitate location determination by beamforming of a PRS.
The Kumar et al. (US#10,708,879) is cited to show the enhanced cell ident5ification location determination.
The Dai et al. (US#8,761,116) shows the method and system for transmitting PRS.
The Goyal et al. (US#2022/0295442) is cited to show the WTRU assisted positioning.
The Kim et al. (US#2021/0120522) is cited to show the method and device for performing positioning in next generation wireless network.
The Xiong et al. (US#2019/0178976) is cited to show the position detection of UE within a wireless telecommunication network.
The Lee et al. (US#2018/0049149) method for determining location or measuring RS for determining location in wireless communication system and device for same.
The Wu et al. (US#9,755,797) localization based beamforming scheme for systems with multiple antennas.
The Raghupathy et al. (US#9,247,392) systems and methods for location positioning UE.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/21/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477